United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2474
                         ___________________________

            Maria C. Roldan-Tennant, also known as Maria C. Roldan

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 QCR Holdings, Inc. c/o Douglas Hultquist, CEO; Quad City Bank and Trust, Co.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: January 28, 2014
                              Filed: February 7, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Maria Roldan-Tennant appeals following the district court’s1 dismissal of her
civil action, upon motion by defendants below, for failure to comply with court rules


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
and orders. We conclude that the district court did not abuse its discretion in denying
Roldan-Tennant’s repeated motions seeking recusal. See Am. Prairie Constr. Co. v.
Hoich, 560 F.3d 780, 789-90 (8th Cir. 2009) (standard of review). We also conclude
that the district court was well within its discretion to dismiss the action under Federal
Rule of Civil Procedure 41(b). Among other conduct demonstrating a refusal to
cooperate in discovery matters, Roldan-Tennant failed to attend a court-ordered
deposition and a court-ordered motions hearing--without giving the district court any
notice or excuse--even after the court expressly warned Roldan-Tennant that failure
to cooperate in pretrial discovery and to attend a properly noticed deposition could
result in dismissal of her suit. See Fed. R. Civ. P. 41(b); DiMercurio v. Malcolm, 716
F.3d 1138, 1139-40 (8th Cir. 2013) (standard of review).

          Accordingly, we affirm. See 8th Cir. R. 47B. We grant appellees’ motion to
strike.
                         ______________________________




                                           -2-